Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Schneider (Reg. No. 68,276) on 03/09/2022.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 02/23/2022):
Claims 21 and 22.  Please cancel claims 21 and 22.


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.


Response to Arguments/Remarks
	Applicant’s remarks with respect to references of record to include KIM et al. (US 2020/0126209) have been considered and determined persuasive in view of accompanying amendments drawing from the limitations of claim 5, previously identified as Allowable Subject Matter and confirmed as such in that Interview dated 2/23/2022.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under references cited.  Reconsideration and updated search has provided one or more additionally cited references which at best serve to present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention.  Specifically references of record fail to teach/suggest:
extracting, by the one or more processors, residual data of the image from the image, wherein the residual data is extracted based at least in part on an output of a plurality of difference filters corresponding to different directions;
obtaining, by the one or more processors, a feature map of at least two neural network layers based at least in part on the residual data of the image;
obtaining, by the one or more processors, a tamper probability map of the image based at least in part on the feature map; and
outputting the tamper probability map or providing an indication of whether the image was subject to tampering based at least in part on the tamper probability map.

As identified in the Interview Summary for that interview dated 2/23/2022, Kim and references of record as a whole fail to teach/suggest obtaining a feature map of at least two neural network layers based at least in part on residual data extracted based on an output of a plurality of difference filters corresponding to different directions.  While Kim explicitly discloses that pre-processing unit 420 not limited to high-pass filtering ([0107]), references of record fail to teach/suggest that plurality of difference filters as claimed serving as an alternative to the high-pass filtering of Kim and/or useable generally therewith within technical applications involving tamper probability map(s)/equivalents.  Claims 4-6 have been evaluated with regards to 112(d) and found to further limit independent claim 1 as directed to and further modifying additional filter processing potentially distinct from that ‘extracting’ limitation of claim 1.  Applicant’s invention as claimed enables the delivery of an image inpainting/tampering/forgery detection/map characterized by a potentially higher detection accuracy and efficiency based on a deep learning approach and a multi-layer feature map based at least in part on residual data of an image under scrutiny.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669